--------------------------------------------------------------------------------

Exhibit 10.1
 


 
ROCKET PHARMACEUTICALS, INC.
SECOND AMENDED AND RESTATED 2014 STOCK OPTION AND INCENTIVE PLAN
 
SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS
 
The name of the plan is the Rocket Pharmaceuticals, Inc. 2014 Second Amended and
Restated Stock Option and Incentive Plan (the “Plan”). The purpose of the Plan
is to encourage and enable the officers, employees, Non-Employee Directors and
Consultants of Rocket Pharmaceuticals, Inc. (the “Company”) and its Subsidiaries
upon whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company. It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company and its stockholders, thereby stimulating their
efforts on the Company’s behalf and strengthening their desire to remain with
the Company.
 
The following terms shall be defined as set forth below:
 
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.
 
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
 
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.
 
“Board” means the Board of Directors of the Company.
 
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
 
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
 

--------------------------------------------------------------------------------

 
“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
 
“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 20.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations.
 
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
 
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
 
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
 
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which may be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that may be used to establish Performance Goals shall
include the following: total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, developmental, clinical or regulatory milestones, acquisitions
or strategic transactions, including licenses, collaborations, joint ventures,
or promotion arrangements, operating income (loss), cash flow (including, but
not limited to, operating cash flow and free cash flow), return on capital,
assets, equity, or investment, return on sales, gross or net profit levels,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings (loss) per share of Stock, sales or market shares,
number of customers and any other objective or subjective measure or metric the
Administrator deems appropriate, any of which may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of a
peer group or on an individual basis. The Committee may appropriately adjust any
evaluation performance under a Performance Criterion to include or exclude any
of the following events that occurs during a Performance Cycle: (i) asset
write-downs or impairments, (ii) litigation or claim judgments or settlements,
(iii) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reporting results, (iv) accruals for reorganizations and
restructuring programs, (v) any unusual, infrequently occurring or non-recurring
items, including those described in the Financial Accounting Standards Board’s
authoritative guidance and/or in management’s discussion and analysis of
financial condition of operations appearing the Company’s annual report to
stockholders for the applicable year, and (vi) any other inclusions or
exclusions as the Committee may determine with respect to an Award.
2

--------------------------------------------------------------------------------


 
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of an Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.
 
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
 
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
 
“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.
 
“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
 
“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
 
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.
 
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
3

--------------------------------------------------------------------------------

 
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
 
“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.
 
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
 
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
 
“Substitute Awards” shall mean Awards granted or Stock issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.
 
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
 
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.
 
SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS
 
(a) Administration of Plan. The Plan shall be administered by the Administrator.
 
(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
 
(i) to select the individuals to whom Awards may from time to time be granted;
 
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
 
(iii) to determine the number of shares of Stock to be covered by any Award;
 
(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;
4

--------------------------------------------------------------------------------

 
(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award.
 
(vi) subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and
 
(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
 
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
 
(c) Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are not subject to the reporting
and other provisions of Section 16 of the Exchange Act. Any such delegation by
the Administrator shall include a limitation as to the amount of Stock
underlying Awards that may be granted during the period of the delegation and
shall contain guidelines as to the determination of the exercise price and the
vesting criteria. The Administrator may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Administrator’s delegate or delegates that were consistent with the terms of
the Plan.
 
(d) Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
 
(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
 
(f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to the Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.
5

--------------------------------------------------------------------------------

 
SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION
 
(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 4,294,830 shares (the “Initial Limit”),
subject to adjustment as provided in Section 3(b), plus on January 1, 2019 and
each January 1 thereafter, the number of shares of Stock reserved and available
for issuance under the Plan shall be cumulatively increased by 4 percent of the
number of shares of Stock issued and outstanding on the immediately preceding
December 31 (the “Annual Increase”). Subject to such overall limitation, the
maximum aggregate number of shares of Stock that may be issued in the form of
Incentive Stock Options shall not exceed the Initial Limit cumulatively
increased on January 1, 2019 and on each January 1 thereafter by the lesser of
the Annual Increase for such year or 8,000,000 shares of Stock, subject in all
cases to adjustment as provided in Section 3(b). The shares of Stock underlying
any Awards that are forfeited, canceled, held back upon exercise of an Option or
settlement of an Award to cover the exercise price or tax withholding,
reacquired by the Company prior to vesting, satisfied without the issuance of
Stock or otherwise terminated (other than by exercise) shall be added back to
the shares of Stock available for issuance under the Plan. In the event the
Company repurchases shares of Stock on the open market, such shares shall not be
added to the shares of Stock available for issuance under the Plan. Subject to
such overall limitations, shares of Stock may be issued up to such maximum
number pursuant to any type or types of Award; provided, however, that Stock
Options or Stock Appreciation Rights with respect to no more than 1,000,000
shares of Stock may be granted to any one individual grantee during any one
calendar year period. The shares available for issuance under the Plan may be
authorized but unissued shares of Stock or shares of Stock reacquired by the
Company.
 
(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, extraordinary cash dividend,
stock dividend, spinoff, stock split, reverse stock split or other similar
change in the Company’s capital stock, the outstanding shares of Stock are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of the Company, or additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Stock or other securities, or, if, as
a result of any merger or consolidation, sale of all or substantially all of the
assets of the Company, the outstanding shares of Stock are converted into or
exchanged for securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, including the maximum number of shares that may be
issued in the form of Incentive Stock Options, (ii) the maximum number of Stock
Options or Stock Appreciation Rights that can be granted to any one individual
grantee in a single calendar year, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable and (vi) any Performance Goals
applicable to outstanding Awards. The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration any other extraordinary corporate event. The adjustment by the
Administrator shall be final, binding and conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its discretion may make a cash payment in lieu of fractional
shares.
6

--------------------------------------------------------------------------------

 
(c) Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards or except as may be otherwise provided in
the relevant Award Certificate, upon the effective time of the Sale Event, the
Plan and all outstanding Awards granted hereunder shall terminate.
Notwithstanding the foregoing and except as may be otherwise provided in the
relevant Award Certificate, the Administrator, in its discretion, may (i)
determine to accelerate the vesting of all outstanding Awards with time-based
vesting, conditions or restrictions immediately prior to their termination as of
the effective time of the Sale Event; (ii) determine to accelerate the vesting
of all Awards with conditions and restrictions relating to the attainment of
performance goals immediately prior to their termination upon the effective time
of the Sale Event or to the extent specified in the relevant Award Certificate;
and/or (iii) make or provide for a payment, in cash or in kind, to the grantees
holding Awards in an amount equal to value of the Awards (as determined in the
sole discretion of the Administrator).
 
(d) Acquisitions by the Company. Stock may be issued under the terms of the Plan
in connection with a merger or acquisition as permitted by NASDAQ Listing Rule
5635(c), NYSE Listed Company Manual Section 303A.08, AMEX Company Guide Section
711 or other applicable rule, and such issuance will not reduce the number of
shares of Stock available for issuance under the Plan.
 
(e)  Non-Employee Director Limit. The maximum number of shares of Stock subject
to Awards granted during a single calendar year to any Non-Employee Director,
taken together with any cash fees paid during the fiscal year to the
Non-Employee Director in respect of the Director’s service as a member of the
Board during such year (including service as a member or chair of any committees
of the Board), shall not exceed $750,000 in total value (calculating the value
of any such Awards based on the grant date fair value of such Awards for
financial reporting purposes). The independent members of the Board may make
exceptions to this limit for a non-executive chair of the Board, provided that
the Non-Employee Director receiving such additional compensation may not
participate in the decision to award such compensation.
7

--------------------------------------------------------------------------------

 
SECTION 4. ELIGIBILITY
 
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.
 
SECTION 5. STOCK OPTIONS
 
(a) Award of Stock Options. The Administrator may grant Stock Options under the
Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
 
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
 
Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
 
(b) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per share for the Stock covered by a Stock Option granted
pursuant to this Section 5 shall be determined by the Administrator at the time
of grant but shall not be less than 100 percent of the Fair Market Value on the
date of grant. In the case of an Incentive Stock Option that is granted to a Ten
Percent Owner, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.
 
(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted; provided, however, that, an Award
Certificate may provide that, in the event that on the last business day of the
term of a Stock Option (other than an Incentive Stock Option) (i) the exercise
of the Stock Option is prohibited by applicable law or (ii) shares of Stock may
not be purchased or sold by certain employees or directors of the Company due to
the “black-out period” of a Company policy or a “lock-up” agreement undertaken
in connection with an issuance of securities by the Company, the term of the
Stock Option shall be extended for a period of thirty (30) days following the
end of the legal prohibition, black-out period or lock-up agreement, as
applicable. In the case of an Incentive Stock Option that is granted to a Ten
Percent Owner, the term of such Stock Option shall be no more than five years
from the date of grant.
8

--------------------------------------------------------------------------------

 
(d) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments and/or subject
to the achievement of Performance Goals, as shall be determined by the
Administrator at or after the grant date. The Administrator may at any time
accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a stockholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.
 
(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:
 
 (i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
 
(ii) Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;
 
(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or
 
(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.
 
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
9

--------------------------------------------------------------------------------

 
(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under the Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
 
SECTION 6. STOCK APPRECIATION RIGHTS
 
(a) Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the Plan. A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.
 
(b) Exercise Price of Stock Appreciation Rights. Other than in connection with
Substitute Awards, the exercise price of a Stock Appreciation Right shall not be
less than 100 percent of the Fair Market Value of the Stock on the date of
grant.
 
(c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5.
 
(d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years; provided, however, that, an Award Certificate may provide
that, in the event that on the last business day of the term of a Stock
Appreciation Right (i) the exercise of the Stock Appreciation Right is
prohibited by applicable law or (ii) shares of Stock may not be purchased or
sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term shall be extended for a
period of thirty (30) days following the end of the legal prohibition, black-out
period or lock-up agreement, as applicable.
 
SECTION 7. RESTRICTED STOCK AWARDS
 
(a) Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
Performance Goals and objectives. The terms and conditions of each such Award
Certificate shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees.
 
(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that, if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of Performance Goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the Performance Goals
are met with respect to the Restricted Stock Award.  Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.
10

--------------------------------------------------------------------------------

 
(c) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 17 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.
 
(d) Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established Performance
Goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established Performance Goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”
 
SECTION 8. RESTRICTED STOCK UNITS
 
(a) Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the Plan. A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock (or, if determined by the Administrator,
the cash equivalent based on the Fair Market Value of such Stock) upon the
satisfaction of such restrictions and conditions at the time of grant.
Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established Performance Goals and objectives. The
terms and conditions of each such Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees. Except in the case of Restricted Stock Units with a deferred
settlement date that complies with Section 409A, at the end of the vesting
period, the Restricted Stock Units, to the extent vested, shall be settled in
the form of shares of Stock (or, if determined by the Administrator, the cash
equivalent based on the Fair Market Value of such Stock). Restricted Stock Units
with deferred settlement dates are subject to Section 409A and shall contain
such additional terms and conditions as the Administrator shall determine in its
sole discretion in order to comply with the requirements of Section 409A.
11

--------------------------------------------------------------------------------

 
(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.
 
(c) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 12 and such terms and
conditions as the Administrator may determine.
 
(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 17 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
 
SECTION 9. UNRESTRICTED STOCK AWARDS
 
Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. An Unrestricted Stock Award is an Award
pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan. Unrestricted Stock Awards may be granted in respect
of past services or other valid consideration, or in lieu of cash compensation
due to such grantee.
 
SECTION 10. CASH-BASED AWARDS
 
Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the Plan. A Cash-Based Award is an Award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals. The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine. Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator. Payment, if any, with respect to a Cash-Based Award shall be made
in accordance with the terms of the Award and may be made in cash.
12

--------------------------------------------------------------------------------

 
SECTION 11. PERFORMANCE SHARE AWARDS
 
(a) Nature of Performance Share Awards. The Administrator may grant Performance
Share Awards under the Plan. A Performance Share Award is an Award entitling the
grantee to receive shares of Stock upon the attainment of Performance Goals. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the Performance Goals, the periods during which performance is to be
measured, which may not be less than one year except in the case of a Sale
Event, and such other limitations and conditions as the Administrator shall
determine.
 
(b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).
 
(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 17 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
 
SECTION 12. DIVIDEND EQUIVALENT RIGHTS
 
(a) Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the Plan. A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee. A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Stock Units, Restricted Stock Award or Performance Share
Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Certificate. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments. A Dividend
Equivalent Right granted as a component of an Award of Restricted Stock Units or
Performance Share Award shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.
13

--------------------------------------------------------------------------------

 
(b) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 17 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
 
SECTION 13. TRANSFERABILITY OF AWARDS
 
(a) Transferability. Except as provided in Section 13(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
 
(b) Administrator Action. Notwithstanding Section 13(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of the Plan and the applicable Award.  In no event may an
Award be transferred by a grantee for value.
 
(c) Family Member. For purposes of Section 13(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.
 
(d) Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, or if the beneficiary designation is deemed ambiguous,
incomplete or invalid by the Administrator, the beneficiary shall be the
grantee’s estate.
14

--------------------------------------------------------------------------------

 
SECTION 14. TAX WITHHOLDING
 
(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.
 
(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied (or, if and when the Company adopts any applicable accounting standard
allowing for greater share withholding, up to such withholding rate that will
not cause an adverse accounting consequence or cost and is permitted under
applicable tax rules), in whole or in part, by authorizing the Company to
withhold from shares of Stock to be issued pursuant to any Award a number of
shares with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due. The Administrator may
also require Awards to be subject to mandatory share withholding up to the
required withholding amount. For purposes of share withholding, the Fair Market
Value of withheld shares shall be determined in the same manner as the value of
Stock includible in income of the grantees.
 
SECTION 15. SECTION 409A AWARDS
 
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A. For the avoidance of
doubt, the Company is not required to indemnify or reimburse a grantee for any
taxes or penalties that may be imposed on an Award due to non-compliance with
the requirements of Section 409A.
 
SECTION 16. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.
 
(a) Termination of Employment. If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.
 
(b) For purposes of the Plan, the following events shall not be deemed a
termination of employment:
 
(i) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
15

--------------------------------------------------------------------------------



 
(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
 
SECTION 17. AMENDMENTS AND TERMINATION
 
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall materially adversely affect rights under any outstanding Award without the
holder’s consent. Except as provided in Section 3(b) or 3(c), without prior
stockholder approval, in no event may the Administrator (a) lower the exercise
price of a Stock Option or Stock Appreciation Right, (b) cancel a Stock Option
or Stock Appreciation Right when the exercise price exceeds the Fair Market
Value in exchange for cash or another Award, or (c) take any other action with
respect to a Stock Option or Stock Appreciation Right that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the shares of Stock are listed. To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed or to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code,  any amendments to the Plan
shall be subject to approval by the Company stockholders entitled to vote at a
meeting of stockholders. Nothing in this Section 17 shall limit the
Administrator’s authority to take any action permitted pursuant to Section 3(b)
or 3(c).
 
SECTION 18. STATUS OF PLAN
 
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
 
SECTION 19. GENERAL PROVISIONS
 
(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.
16

--------------------------------------------------------------------------------

 
(b) Delivery of Stock Certificates. Stock certificates to grantees under the
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Administrator may
require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or requirements.
The Administrator shall have the right to require any individual to comply with
any timing or other restrictions with respect to the settlement or exercise of
any Award, including a window-period limitation, as may be imposed in the
discretion of the Administrator.
 
(c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 19(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
 
(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
the Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
 
 (e) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
 
(f) Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.
 
SECTION 20. EFFECTIVE DATE OF PLAN
 
The Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules or pursuant to written consent. No grants of
Stock Options and other Awards may be made hereunder after the tenth anniversary
of the Effective Date and no grants of Incentive Stock Options may be made
hereunder after the tenth anniversary of the date the Plan is approved by the
Board. For the avoidance of doubt, this second amendment and restatement is not
intended, and shall not be interpreted to, modify any Awards granted prior to
June 25, 2018 to the extent such modification would result in a loss of
deductibility under Section 162(m) of the Code.
17

--------------------------------------------------------------------------------



 
SECTION 21. GOVERNING LAW
 
The Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware applied without
regard to conflict of law principles.
 
DATE APPROVED BY BOARD OF DIRECTORS:  March 29, 2018
 
DATE APPROVED BY STOCKHOLDERS: June 25, 2018
 



 
 
18

--------------------------------------------------------------------------------